            Case 1:19-cv-02124-TNM Document 1 Filed 07/17/19 Page 1 of 6



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

WILFREDO LOPEZ                            *
1365 Monroe Street NW                     *
Washington, DC 20010                      *
                                          *
       PLAINTIFF,                         *
                                          *
v.                                        *     Case No.: 1:19-cv-2124
                                          *
A&A RESTAURANT GROUP, INC.                *
1800 Connecticut Avenue NW                *
Washington, DC 20009                      *
                                          *
       Serve: Aaron McGovern              *
                      th
               5011 14 Street NW          *
               Washington, DC 20011       *
                                          *
AARON MCGOVERN                            *
5011 14th Street NW                       *
Washington, DC 20011                      *
                                          *
and                                       *
                                          *
ARTURAS VOROBJOVAS                        *
5258 Knight Arch Court                    *
Fairfax, VA 22030                         *
                                          *
       DEFENDANTS.                        *
************************************************************************

                                            COMPLAINT

I.     INTRODUCTION

       1.      The plaintiff, Wilfredo Lopez (“Plaintiff”), by and through undersigned counsel,

hereby submits this Complaint against A&A Restaurant Group, Inc. (“A&A”), Aaron McGovern

(“McGovern”), and Arturas Vorobjovas (“Vorobjovas”) (collectively, “Defendants”) to recover

damages under the Federal Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq. (“FLSA”), the

D.C. Minimum Wage Act, D.C. Code § 32-1001 et seq. (“MWA”), and the D.C. Wage Payment

Act, D.C. Code § 32-1301 et seq. (“WPA”), as set forth below.
                                               1
             Case 1:19-cv-02124-TNM Document 1 Filed 07/17/19 Page 2 of 6



II.     JURISDICTION AND VENUE

        2.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

With respect to the District of Columbia law claims, this Court has supplemental jurisdiction

pursuant to 28 U.S.C. § 1367 in that the District of Columbia law claims are so related to the

federal claims that they form part of the same case or controversy under Article III of the United

States Constitution.

        3.      Venue is appropriate in the District of Columbia pursuant to 28 U.S.C. § 1391(b)

because a substantial part of the events giving rise to this claim occurred within this judicial

district.

III.    THE PARTIES

        4.      Plaintiff is an adult resident of the District of Columbia.

        5.      At all times relevant to this Complaint, Plaintiff was an employee of Defendants

within the meaning of 29 U.S.C. §203(e)(1) and D.C. Code §§ 32-1002(2) and 32-1301(2).

        6.      At all times relevant to this Complaint, Plaintiff was an employee engaged in

commerce and/or was an employee in an enterprise engaged in commerce within the meaning of

29 U.S.C. §§206(a) and 207(a)(1).

        7.      Defendant A&A is a corporation formed under the laws of the District of

Columbia, which operates the Russia House Restaurant & Lounge located at 1800 Connecticut

Avenue NW, Washington, DC (“Russia House”).

        8.      Defendant McGovern is an adult resident of the District of Columbia and an

owner of defendant A&A.

        9.      Defendant Vorobjovas is an adult resident of Virginia and an owner of defendant

A&A.



                                                  2
            Case 1:19-cv-02124-TNM Document 1 Filed 07/17/19 Page 3 of 6



       10.       At all times relevant to the Complaint, defendants McGovern and Vorobjovas

made all relevant decisions regarding Plaintiff's wages and working conditions.

       11.       At all times relevant to the Complaint, Defendants were each and all employers as

that term is defined by 29 U.S.C. §203(d) and by D.C. Code §§ 32-1002(3) and 32-1301(1B).

IV.    STATEMENT OF FACTS

       12.       Plaintiff worked for Defendants as a dishwasher and barback at Russia House

from around 2013 until around March 18, 2019.

       13.       Plaintiff typically began working around 3:00pm or 3:30pm and ended his shift

around 12:30am or 1:00am Sunday through Thursday nights and around 3:30 or 4:00am on

Friday nights.

       14.       In addition, Plaintiff was often given additional shifts on Saturdays and

occasionally had to come in several hours early for special cleaning jobs and other reasons.

       15.       All in all, Plaintiff worked an average of approximately 65 hours per week.

       16.       At all relevant times, Defendants paid Plaintiff at the rate of $11.00 per hour for

his work.

       17.       Defendants never paid Plaintiff at the rate of one-and-one-half times his regular

hourly rate for hours over forty worked in each one-week period.

       18.       From July 1, 2016 through June 30, 2017, the District of Columbia minimum

wage was $11.50 per hour.

       19.       From July 1, 2017 through June 30, 2018, the District of Columbia minimum

wage was $12.50 per hour.

       20.       From July 1, 2018 through June 30, 2019, the District of Columbia minimum

wage was $13.25 per hour.



                                                   3
          Case 1:19-cv-02124-TNM Document 1 Filed 07/17/19 Page 4 of 6



       21.    On April 1, 2019, Plaintiff, through undersigned counsel, sent a letter to

Defendants outlining their violations of minimum wage and overtime requirements and

demanding payment of wages owed.

       22.    Defendants have not paid any of the wages claimed to be owed to Plaintiff.

       23.    Defendants never provided the complainant with actual or constructive notice of

his rights under the FLSA, MWA, or WPA.

V.     COUNT ONE: MWA MINIMUM WAGE VIOLATIONS

       24.    Plaintiff restates, re-alleges and incorporates by reference paragraphs 1 through

22, above.

       25.    Defendants’ failure to pay Plaintiff at least the applicable District of Columbia

minimum wage for each hour worked as required by the MWA was not in good faith inasmuch

as Defendants were aware or reasonably should have been aware of their obligation to pay

Plaintiff consistent with the minimum wage and failed to do so.

       26.    As a result of Defendants' unlawful conduct, Plaintiff suffered a loss of wages.

VI.    COUNT TWO: FLSA AND MWA OVERTIME VIOLATIONS

       27.    Plaintiff restates, re-alleges and incorporates by reference paragraphs 1 through

22, above.

       28.    Defendants’ conduct in failing to pay Plaintiff overtime wages at the rate of one

and one-half times his regular hourly rate for hours worked in excess of forty in each one-week

period violates both, 29 U.S.C. §207 and D.C. Code § 32-1003(c).

       29.    Defendants’ failure to pay overtime wages was willful and not in good faith

inasmuch as Defendants were aware or reasonably should have been aware of their obligation to

pay Plaintiff consistent with the FLSA and MWA but did not do so.



                                                4
         Case 1:19-cv-02124-TNM Document 1 Filed 07/17/19 Page 5 of 6



       30.    As a result of Defendants' unlawful conduct, Plaintiff suffered a loss of wages.

VII.   COUNT THREE: WAGE PAYMENT ACT VIOLATIONS

       31.    Plaintiff restates, re-alleges and incorporates by reference paragraphs 1 through

22, above.

       32.    Defendants’ failure to pay Plaintiff all wages earned wages, including minimum

and overtime wages, violates D.C. Code § 32-1302.

       33.    As a result of Defendants' unlawful conduct, Plaintiff suffered a loss of wages.




                                               5
            Case 1:19-cv-02124-TNM Document 1 Filed 07/17/19 Page 6 of 6



                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court:

       1.      Toll the applicable statutes of limitations;

       2.      Order Defendants to pay to Plaintiff all wages owed, consistent with the Fair

Labor Standards Act, D.C. Minimum Wage Act, and D.C. Wage Payment Act;

       3.      Award Plaintiff liquidated damages for all wages owed pursuant to 29 U.S.C. §

216(b) and D.C. Code §§ 32-1012(b) and 32-1308(a)(1)(A);

       4.      Award Plaintiff attorney's fees and costs pursuant to 29 U.S.C. § 216(b) and D.C.

Code § 32-1308(b);

       6.      Award Plaintiff pre-judgment and post-judgment interest; and

       7.      Award Plaintiff such other legal and equitable relief as the Court deems

appropriate.


                                                      Respectfully submitted,

                                                        / s / Mariusz Kurzyna
                                                      Mariusz Kurzyna (Bar No. 229656)
                                                      Zipin, Amster & Greenberg, LLC
                                                      8757 Georgia Ave., Suite 400
                                                      Silver Spring, MD 20910
                                                      Tel: 301-587-9373
                                                      Fax: 240-839-9142
                                                      mkurzyna@zagfirm.com

                                                      Counsel for Plaintiff




                                                  6
